


Exhibit 10.49

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

THIRD AMENDMENT

TO

WHOLESALE PRODUCT PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT TO WHOLESALE PRODUCT PURCHASE AGREEMENT (this “Third
Amendment”) is made as if March 1, 2019 (the “Amendment Effective Date”), by and
between Priority Healthcare Distribution, Inc., doing business as CuraScript SD
Specialty Distribution, a Florida corporation having offices at 255 Technology
Park, Lake Mary, Florida 32746, (“Distributor”), and United Therapeutics
Corporation (“UT”), a Delaware corporation having offices at 1040 Spring Street,
Silver Spring, Maryland. Distributor and UT are each referred to in this
Agreement as a “Party,” collectively, the “Parties.”

 

WHEREAS, the Parties entered into that certain Wholesale Product Purchase
Agreement (as amended, the “Agreement”), dated as of January 1, 2018; and

 

WHEREAS, the Parties desire to amend the Agreement as provided herein, with
effect from the Amendment Effective Date.

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.                                      The following is hereby added to the
Agreement as a new Section 2.7, “Purchase Discount”:

 

UT is offering a one-year, [***]% discount (the “Purchase Discount”) against the
Product Price for the Products listed on the table below, calculated by
multiplying [***]% times the Product Price in effect as of the date Distributor
submits the applicable purchase order to UT. UT shall reflect the Purchase
Discount on its invoices. The Purchase Discount shall be for a limited time
only, applicable to purchase orders submitted during the one-year period
commencing on March 1, 2019. For the avoidance of doubt, the Purchase Discount
only applies to Remodulin® (treprostinil) Injection (as specified below), and
not to any other Product sold by UT to Distributor:

 

UT Product Name

 

NDC

 

Strength

Remodulin® 1mg

 

66302-0101-01

 

1mg/20ml

Remodulin® 2.5mg

 

66302-0102-01

 

2.5mg/20ml

Remodulin® 5 mg

 

66302-0105-01

 

5mg/20ml

Remodulin® 10 mg

 

66302-0110-01

 

10mg/20ml

 

2.                                      Except as amended and supplemented
hereby, all of the terms and conditions of the Agreement shall remain and
continue in full force and effect and apply hereto.

 

[signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned, duly authorized, has executed this
Third Amendment, effective as of the Amendment Effective Date.

 

PRIORITY HEALTHCARE DISTRIBUTION, INC.

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

By:

/s/ Linda O’Neal

 

By:

/s/ Kevin Gray

Print Name:

Linda O’Neal

 

Print Name:

Kevin Gray

Title:

VP, Operations & Technology

 

Title:

SVP, Strategic Operations

 

 

 

 

 

Date:

2.20.19

 

Date:

2/21/2019

 

2

--------------------------------------------------------------------------------
